Title: Wednesday [25 October].
From: Adams, John
To: 


       Went in the morning to Mr. Gridleys, and asked the favour of his Advice what Steps to take for an Introduction to the Practice of Law in this County. He answered “get sworn.”
       Ego. But in order to that, sir, as I have no Patron, in this County.
       G. I will recommend you to the Court. Mark the Day the Court adjourns to in order to make up Judgments. Come to Town that Day, and in the mean Time I will speak to the Bar for the Bar must be consulted, because the Court always inquires, if it be with Consent of the Bar.
       Then Mr. Gridley inquired what Method of Study I had pursued, what Latin Books I read, what Greek, what French. What I had read upon Rhetorick. Then he took his Common Place Book and gave me Ld. Hales Advice to a Student of the Common Law, and when I had read that, he gave me Ld. Chief Justice Reeves Advice to his Nephew, in the Study of the common Law. Then He gave me a Letter from Dr. Dickins, Regius Professor of Law at the University of Cambridge, to him, pointing out a Method of Studying the civil Law. Then he turned to a Letter He wrote himself to Judge Lightfoot, Judge of the Admiralty in Rhode Island, directing to a Method of Studying the Admiralty Law. Then Mr. Gridley run a Comparison between the Business and studies of a Lawyer or Gentleman of the Bar, in England, and that of one here. A Lawyer in this Country must study common Law and civil Law, and natural Law, and Admiralty Law, and must do the duty of a Counsellor, a Lawyer, an Attorney, a sollicitor, and even of a scrivener, so that the Difficulties of the Profession are much greater here than in England.
       The Difficulties that attend the study may discourage some, but they never discouraged me. [Here is conscious superiority.]
       I have a few Pieces of Advice to give you Mr. Adams. One is to pursue the Study of the Law rather than the Gain of it. Pursue the Gain of it enough to keep out of the Briars, but give your main Attention to the study of it.
       The next is, not to marry early. For an early Marriage will obstruct your Improvement, and in the next Place, twill involve you in Expence.
       Another Thing is not to keep much Company. For the application of a Man who aims to be a lawyer must be incessant. His Attention to his Books must be constant, which is inconsistent with keeping much Company.
       In the study of Law the common Law be sure deserves your first and last Attention, and He has conquered all the Difficulties of this Law, who is Master of the Institutes. You must conquer the Institutes. The Road of Science is much easier, now, than it was when I sett out. I began with Co. Litt. and broke thro.
       I asked his Advice about studying Greek. He answered it is a matter of meer Curiosity.—After this long and familiar Conversation we went to Court. Attended all Day and in the Evening I went to ask Mr. Thatchers Concurrence with the Bar. Drank Tea and spent the whole Evening, upon original sin, Origin of Evil, the Plan of the Universe, and at last, upon Law. He says He is sorry that he neglected to keep a common Place Book when he began to study Law, and he is half a mind to begin now. Thatcher thinks, this County is full.
       